ORDER
The Disciplinary Review Board on February 17, 1999, having filed with the Court its decision concluding that by way of reciprocal discipline, ROBERT J. VEDATSKY of CHERRY HILL, who was admitted to the bar of this State in 1974, should be suspended from the practice of law for a period of two years for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.4(b) (failure to explain matters to permit clients to make informed decisions), RPC 1.5(b) (failure to *19have a written fee agreement), RPC 1.16(a)(2) (representation of client when lawyer’s mental condition materially impairs ability to represent the client), RPC 1.16(d) (failure to protect client interests on termination of representation), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), for which misconduct respondent was suspended from practice for a period of two years in the Commonwealth of Pennsylvania;
And the Court having ordered on January 26,1999, that respondent be temporarily suspended from practice effective March 1, 1999, for failure to pay administrative costs to the Disciplinary Oversight Committee;
And good cause appearing;
It is ORDERED that ROBERT J. VEDATSKY is suspended from the practice of law for a period of two years, and until further Order of the Court, effective immediately; and it is further
ORDERED that prior to any application for reinstatement, respondent shall submit proof that he has complied with the Court’s Order of January 26,1999, and that he has been reinstated to practice in the Commonwealth of Pennsylvania; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.